DETAILED ACTION
This action is in response to the applicant’s amendment filed on 09 August 2021. Claims 1-2, 4, 6, 8-11, 13, 15-18, 20 and 23-28 are pending and examined. Claims 1, 4, 8, 11, 15 and 18 are currently amended. Claims 3, 5, 7, 12, 14, 19 and 21-22 are cancelled. Claims 26-28 are NEW claims.
Response to Amendment
The Amendment filed 09 August 2021 has been entered. Claims 1-2, 4, 6, 8-11, 13, 15-18, 20 and 23-28 remain pending in the application. Regarding the Non-Final Office Action mailed on 11 May 2021, Applicant’s amendments to the Claims have overcome the claim objections and 112(a) rejections previously set forth, and partially overcome the 112(b) rejections previously set forth (see Claim Rejections 35 USC 112).
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 09 August 2021, with regard to the rejections of claim 1 under 35 USC 103 have been fully considered but they are not persuasive.
Regarding applicant’s argument that prior art fails to teach or suggest “the end lateral state includes that the end lateral offset is zero indicating that the ADV reaches the central line of the target lane since an offset distance between the ADV and the central line of the target is zero”, the examiner respectfully disagrees. 
Lee teaches “a lane change path should finish at the center of the destination lane and align with the lane in the first and second order derivatives” (see at least col 4, lines 61-67), i.e. 
Regarding applicant’s argument that prior art fails to teach or suggest “determining an end lateral state by calculating a time to reach a central line of a target lane from the initial lateral state based on the initial lateral offset and the initial lateral speed, wherein the end lateral state includes that the end lateral offset is zero indicating that the ADV reaches the central line of the target lane since an offset distance between the ADV and the central line of the target is zero, wherein the ADV moves along the central line of the target lane after the ADV reaches the central line of the target lane, and wherein the end lateral state includes that the end lateral speed is zero”, the examiner respectfully disagrees. 
Lee teaches time to complete a lane change maneuver related to lateral acceleration and time to reach lane center related to the deviation (see at least col 6, lines 1-6, col 11, lines 28-40),  i.e. initial lateral offset; and calculating initial lateral speed (see at least col 8, equation 26, also see col 4, lines 5-15). Lee further teaches a lane change path should finish at the center of the destination lane and align with the lane in the first and second order derivatives, i.e. the end lateral offset is zero and the end lateral offset speed is zero which indicates that the ADV reaches the center line of the target lane since an offset distance between the ADV and the central line of the target is zero when the ADV reaches the center line, and the ADV moves along the central line of the target lane after the ADV reaches the central line of the target lane, and wherein the end lateral state includes that the end lateral speed is zero (see at least col 4, lines 61-67, lane change finishes at center of destination lane, i.e. ADV moves along the central line of the target lane, also see col 9, lines 27-36, lane centering controller generating lane centering path from the 
Regarding applicant’s argument that prior art fails to teach or suggest “wherein a time to reach the end longitudinal speed is calculated by a constant-decreasing speed movement”, the examiner respectfully disagrees. 
The limitation of “a time to reach the end longitudinal speed is calculated by a constant-decreasing speed movement” is not clear and the examiner interpreted it as “…a time to reach the target lane is calculated” for the purpose of examination. Lee teaches a time to complete a lane change maneuver is related to lateral acceleration (col 6, lines 1-6, also see col 11, lines 35-40) and the deviation, i.e. initial lateral offset (col 11, lines 28-38). Therefore the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained. Therefore the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained. 
Claims 8 and 15 recite similar languages as claim 1 and are rejected for the same reasons above.
With respect to the dependent claims 2, 4, 6, 9-11, 13, 16-18, 20 and 23-28, the Applicant provides no additional arguments other than their dependency from the independent claims 1, 8 and 15. Because independent claims 1, 8 and 15 are not allowable, dependent claims 2, 4, 6, 9-11, 13, 16-18, 20 and 23-28 are not allowable.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-2, 4, 6, 8-11, 13, 15-18, 20 and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, 8 and 15 recite “…wherein a time to reach the end longitudinal speed is calculated by a constant-decreasing-speed movement” which is ambiguous. It is not clear how the “a time” is calculated by “movement”, i.e. the “by” phrase should be a method or tool for “calculating”, while “constant-decreasing-speed movement” is a movement instead of a method or a tool. Therefore the claims are indefinite and are rejected under 35 USC 112(b). The claim was interpreted as “…a time to reach the target lane is calculated” by the examiner for the purpose of examination. 
Claim 1, 8 and 15 recite “the target” in the “determining an end lateral state…” limitation, which lacks antecedent basis.
Claims 8 and 15 recite “b) a first derivative of the first polynomial function is equal to the initial lateral speed of the obstacle, and c) the second derivative of the first polynomial function is equal to the initial acceleration of the obstacle... ” It is not clear how “a first derivative of the first polynomial function” can be equal to “the initial lateral speed” since a function represents variables at multiple timings while initial lateral speed is just for one single point in time. Similarly, it is not clear how “the second derivative of the first polynomial function” can be equal to “the initial acceleration”. Further, “the second derivative of the first polynomial function” should be the lateral acceleration, while the claim recites “the initial acceleration”. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or 
Claims 2, 4, 6, 9-11, 13, 16-18, 20, and 23-28 are rejected by virtue of the dependency on previously rejected claims.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4, 6, 8-11, 13, 15-18, 20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Herman (DE102017118651 as evidenced by WO2019034514, hereinafter Herman), in view of Lee (US Patent No. 9227632, hereinafter Lee), further in view of Bonarens (US20170186322, hereinafter Bonarens) and furthest in view of Nakamura (US20090037064, hereinafter Nakamura).
As to Claim 1, 8 and 15, Herman teaches a computer-implemented method, a non-transitory machine-readable medium and a system for predicting a trajectory of an obstacle during autonomous driving, the method comprising:
predicting that an obstacle is moving from a starting point to an end point based on
perception data generated through perceiving a driving environment of an autonomous driving vehicle (ADV) driving within a lane (Herman, page 6, lines 3-10 from bottom teaches predicting the other vehicle moving from the hard shoulder to the lane used by the host vehicle; page 7, lines 5-6 teaches perception module and trajectory prediction module; Fig. 2); and
controlling the ADV to move in view of the predicted trajectory of the obstacle (Herman, page 7, lines 5-9 teaches predicted trajectory; lines 3-10 from bottom teaches controlling the ADV; page 8, lines 5-11).
Herman further teaches a processor and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (Herman, page 4, lines 6-8 teaches a computer program product comprising computer-executable program code instructions configured to execute the method) and 
Herman, Fig. 2, page 6, last paragraph), and
	Herman does not teach 
generating a longitudinal movement trajectory of the obstacle from the starting point to the end point in view of a shape of the lane and wherein a time to reach the end longitudinal speed is calculated by a constant-decreasing-speed movement; 
generating a lateral movement trajectory from the starting point to the end point; 
the generating the lateral movement trajectory of the obstacle from the starting point to the end point further comprising: determining an initial lateral state including an initial lateral offset and an initial lateral speed of the ADV, and determining an end lateral state by calculating a time to reach a central line of a target lane from the initial lateral state based on the initial lateral offset and the initial lateral speed, wherein the end lateral state includes the end lateral offset is zero indicating that the ADV reaches the center line of the target lane since an offset distance between the ADV and the central line of the target is zero, wherein the ADV moves along the central line of the target lane after the ADV reaches the central line of the target lane, and wherein the end lateral state includes that the end lateral speed is zero;
combining the longitudinal movement trajectory and the lateral movement trajectory to 
generate a predicted trajectory predicting how the obstacle is to move.
	However, in the same field of endeavor, Lee teaches a vehicle path generation that
generates a longitudinal movement trajectory from the starting point to the end point in
view of a shape of the lane and wherein a time to reach the end longitudinal speed is calculated by a constant-decreasing-speed movement (Lee, col 6, lines 10-25 teaches path generation is defined as the vehicle position at time t, with lane width and roadway geometry taken into consideration; col 6, lines 1-6 teaches time to complete a lane change maneuver related to lateral acceleration, i.e. time to reach the end longitudinal speed); 
generates a lateral movement trajectory from the starting point to the end point (Lee, col 6, lines 10-35); 
the generating the lateral movement trajectory of the obstacle from the starting point to the end point further comprising: determining an initial lateral state including an initial lateral offset and an initial lateral speed of the ADV (see at least Lee, col 6, lines 20-40), determining an end lateral state by calculating a time to reach target lane center from the initial lateral offset and the initial lateral speed (Lee, col 6, lines 1-6 teaches time to complete a lane change maneuver related to lateral acceleration; col 11, lines 28-38 teaches time to reach lane center related to the deviation, i.e. initial lateral offset; col 8, equation 26 teaches calculating initial lateral speed, also see equations 31-34), wherein the end lateral state includes the end lateral offset is zero and the end lateral offset speed is zero (Lee, col 4, lines 61-67 teaches a lane change path should finish at the center of the destination lane and align with the lane in the first and second order derivatives; also see col 8, equations 31-34) indicating that the ADV reaches the center line of the target lane since an offset distance between the ADV and the central line of the target is zero, wherein the ADV moves along the central line of the target lane after the ADV reaches the central line of the target lane, and wherein the end lateral state includes that the end lateral speed is zero (see at least Lee, col 4, lines 61-67, lane change finishes at center of destination lane, i.e. offset distance between ADV and central line of target is zero, and ADV moves along the central line of the target lane, also see col 8, equations 31-34 and col 9, lines 27-36, lane centering controller generating lane centering path from the current vehicle position to lane centerline);
combines the longitudinal movement trajectory and the lateral movement trajectory to 
generate a predicted trajectory predicting how the obstacle is to move (Lee, col 7, lines 1-10 teaches combining longitudinal and lateral movement trajectory to generate predicted trajectory) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method, medium and system for predicting a trajectory of an obstacle during autonomous driving as taught by Herman to include a vehicle path generation that generates a longitudinal movement trajectory from the starting point to the end point in
view of a shape of the lane; generates a lateral movement trajectory from the starting point to the end point; combines the longitudinal movement trajectory and the lateral movement trajectory to 
generate a predicted trajectory predicting how the obstacle is to move as taught by Lee to reduce the collision danger by adjusting the speed of vehicle in advance with the knowledge of predicted trajectory of the obstacles (Herman, page 8 last paragraph-page 9 first paragraph). 
	Herman modified by Lee does not teach 
determining an initial longitudinal state and an end longitudinal state of the generated longitudinal movement trajectory, the end longitudinal state including an end longitudinal speed, wherein the initial longitudinal state and the end longitudinal state are used as constraints to a second polynomial function used to optimize a shape of the longitudinal movement trajectory;
generating the lateral movement trajectory including optimizing a shape of the lateral movement trajectory using a first polynomial function, wherein the first polynomial function is a quintic polynomial function that satisfies at least one of the following set of initial lateral 
However, in the same field of endeavor, Bonarens teaches the above limitations (Bonarens, para 0035 teaches longitudinal and lateral trajectory can be expressed as polynomials, the lateral trajectory is expressed as a quintic function, initial offset, speed and acceleration as derivative of the first polynomial function at initial time; para 0041 teaches current longitudinal speed;  para 0042 teaches longitudinal acceleration, speed at the end of the lane change; para 0041-0045 teaches using boundary conditions to calculate the coefficients for the polynomials; also see para 0014-0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method, medium and system for predicting a trajectory of an obstacle during autonomous driving as taught by Herman and modified by Lee to include the above limitations as taught by Bonarens to reduce the collision danger by adjusting the speed of vehicle in advance with the knowledge of predicted trajectory of the obstacles (Herman, page 8 last paragraph-page 9 first paragraph).
Herman modified by Lee and Bonarens does not teach if a maximum curvature of the lane is greater than a threshold, a speed at a point of the maximum curvature is calculated and used as the end longitudinal speed.
However, in the same field of endeavor, Nakamura teaches the above limitation (Nakamura, para 0059-0062, Fig. 6, Fig 9: S102-106 teaches calculating radius of each node and the speed at each node; para 0035 teaches presence or absence of a curved road, i.e., a threshold for differentiating curved road and straight road and for a curved road, target speed calculation for each node of the curved road; para 0048 teaches the vehicle decelerated to safely enter a curved road which suggests no deceleration needed when no curved road ahead, i.e. keep current speed for straight road with no curves ahead; para 0049 teaches the host vehicle passes the curved road at a constant speed, i.e. the speed at the maximum curvature is the end longitudinal speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method, medium and system as taught by Herman and modified by Lee and Bonarens to include the above limitation as taught by Nakamura to determine the coefficients of the predicted trajectory (Bonarens, para 0044).
As to Claims 2, 9 and 16, Herman in view of Lee, Bonarens and Nakamura teaches the method of claim 1, the non-transitory machine-readable medium of claim 8 and the data processing system of claim 15. 
Lee further teaches the longitudinal movement trajectory and the lateral movement trajectory are optimized to generate smooth trajectories in view of a current heading direction of the obstacle (Lee, col 6, lines 10-35 teaches combining longitudinal and lateral trajectories in view of heading angle of the moving vehicle to get the trajectory; col 7, lines 1-15 teaches combing longitudinal and lateral trajectories get the trajectory).
As to Claims 4, 11 and 18, Herman in view of Lee, Bonarens and Nakamura teaches the method of claim 1, the non-transitory machine-readable medium of claim 8 and the data processing system of claim 15.
Bonarens further teaches the method further comprising: 
Bonarens, para 0045 teaches transversal speed at the end of the lane change; para 0041-0045 teaches using boundary conditions to calculate the coefficients for the polynomials).
As to Claim 6, 13 and 20, Herman in view of Lee, Bonarens and Nakamura teaches the method of claim 1, the non-transitory machine-readable medium of claim 8 and the data processing system of claim 19. 
Bonarens further teaches wherein the second polynomial function is a quartic polynomial function (Bonarens, para 0035 teaches longitudinal movement trajectory expressed as a polynomial function, which can be a quartic polynomial function).
As to Claims 10 and 17, Herman in view of Lee, Bonarens and Nakamura teaches the non-transitory machine-readable medium of claim 8 and the data processing system of claim 15.
Bonarens further teaches the first polynomial function is a quintic polynomial function (Bonarens, para 0035 teaches trajectory can be expressed as polynomials).
As to claims 23, 24 and 25, Herman in view of Lee, Bonarens and Nakamura teaches the method of claim 1, the machine-readable medium of claim 8 and the data processing system of claim 15. 
Nakamura further teaches wherein if the maximum curvature of the lane is less than the threshold, a current speed of the obstacle is used as the end longitudinal speed (Nakamura, para 0035 teaches presence or absence of a curved road, i.e., a threshold for differentiating curved road and straight road and for a curved road, target speed calculation for each node of the curved road; para 0048 teaches the vehicle decelerated to safely enter a curved road which suggests no deceleration needed when no curved road ahead, i.e. keep current speed for straight road with no curves ahead).
Allowable Subject Matter
Claims 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner's Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        /YUEN WONG/Primary Examiner, Art Unit 3667